DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/4/2019.
Claims 1-15 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/3/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Esghaghian-Wilner (USPAN 2007/0296516).
 	Consider claim 1, Eshaghian-Wilner discloses an apparatus for use in a matrix-vector-multiplier, MVM (see figure 1F (reproduced below for convenience), wherein disclosed is said apparatus; also, see paragraphs 66 and 67), wherein the apparatus comprises: 
 	a stack of material layers arranged on a substrate (see figure 1F: items 110, 122, 124, and 126); 
 	a waveguide element formed in at least one material layer in the stack (see figure 1F: item 110 is a ferromagnetic film); 
 	a transducer coupled to the waveguide element and configured to generate and detect at least one spin wave in the waveguide element, wherein the waveguide element is configured to confine and to provide interference of the at least one spin wave propagating therein (see figure 1F and paragraphs 57-61, showing the interference: “the two spin wave packets that are excited in phase enhance the amplitude of the produced inductive voltage, and cancel each other when excited out of phase.”); 
 	a control mechanism formed in at least one material layer in the stack, wherein the control mechanism comprises at least one control element coupled to the waveguide element, and a direct current electric source coupled to the at least one control element (see figure 4 and 7), 
 	wherein the control mechanism, via the at least one control element, is configured to modify a phase velocity of the at least one spin wave propagating in the waveguide element (see figure 4, figures 6a and 6b, and paragraphs 68-70).

    PNG
    media_image1.png
    505
    813
    media_image1.png
    Greyscale


 	Consider claim 2, Eshaghian-Wilner discloses that the waveguide element comprises a magnetic material (see item 110 in figure 1F: ferromagnetic film).


 	Consider claim 4, Eshaghian-Wilner discloses that the at least one control element comprises at least one antenna (see paragraph 50).

 	Consider claim 5, Eshaghian-Wilner discloses that the at least one control element comprises at least one magnetoelectric cell (see paragraph 60 and figure 1F).

 	Consider claim 7, Eshaghian-Wilner discloses that the transducer comprises at least one input for generating at least one spin wave in the waveguide element and at least one output for detecting at least one spin wave propagating in the waveguide element (see figure 1F items 124 and 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Esghaghian-Wilner (USPAN 2007/0296516) in view of Gong (USPAN 2018/0115294).
Consider claim 3, although Esghaghian-Wilner discloses a waveguide element (see above), Esghaghian-Wilner does not specifically disclose that it comprises a ferrimagnetic yttrium iron garnet (YIG).
Gong teaches an element that comprises a ferrimagnetic yttrium iron garnet (YIG) (see paragraph 25: YIG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Esghaghian-Wilner and combine it with the noted teachings of Gong. The motivation to combine these references is to provide size-manageable non-reciprocal devices based on modulation (see paragraph 7 of Gong).

Consider claim 6, although Esghaghian-Wilner discloses a magnetoelectric cell (see above), Esghaghian-Wilner does not specifically disclose that it comprises at least one piezoelectric element. 
Gong teaches at least one piezoelectric element (see abstract and paragraph 25: piezoelectric layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Esghaghian-Wilner and combine it with the noted teachings of Gong. The motivation to combine these references is to provide size-manageable non-reciprocal devices based on modulation (see paragraph 7 of Gong).

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412